EXHIBIT 10.1
 

 
SECOND AMENDMENT TO TERM LOAN AGREEMENT
 
THIS SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) made as of the
21st day of August, 2013, by and among KITE REALTY GROUP, L.P., a Delaware
limited partnership (“Borrower”), KITE REALTY GROUP TRUST, a real estate
investment trust formed under the laws of the State of Maryland (“REIT”), the
Subsidiaries executing below as Guarantors (the “Subsidiary Guarantors”; REIT
and the Subsidiary Guarantors, collectively the “Guarantors”), KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”), THE OTHER LENDERS WHICH
ARE SIGNATORIES HERETO (KeyBank and the other lenders which are signatories
hereto, collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders (the
“Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Agent, the Lenders and certain other parties entered into
that certain Term Loan Agreement dated as of April 30, 2012, as amended by that
certain First Amendment to Term Loan Agreement dated as of February 26, 2013 (as
amended, the “Credit Agreement”); and
 
WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and
 
WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.
 
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
 
1. Definitions.  All the terms used herein which are not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.
 
2. Modification of the Credit Agreement.  Borrower, the Lenders and Agent do
hereby modify and amend the Credit Agreement as follows:
 
(a) By deleting the number “$115,000,000.00” appearing in the first “WHEREAS”
paragraph on page 1 of the Credit Agreement, and inserting in lieu thereof the
number “$230,000,000.00”.
 
(b) By deleting in their entirety the definitions of “Applicable Margin”,
“Borrowing Base”, “Termination Date” and “Term Loan”, appearing in Section 1.1.
of the Credit Agreement, and inserting in lieu thereof the following:
 
“Applicable Margin” means (a) as of any date of determination prior to such time
as Administrative Agent receives written notice that Parent or Borrower has
first obtained an Investment Grade Rating from a Rating Agency, the percentage
rate set forth below corresponding to the Leverage Ratio in effect at such time:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Level
Leverage Ratio
Applicable Margin
For LIBOR Loans
Applicable Margin
For Base Rate Loans
1
Less than or equal to 45%
1.45%
0.45%
2
Greater than 45% but less than or equal to 50.0%
1.65%
0.65%
3
Greater than 50.0% but less than or equal to 55.0%
1.80%
0.80%
4
Greater than 55.0% but less than or equal to 60.0%
2.00%
1.00%
5
Greater than 60.0%
2.45%
1.45%



The Applicable Margin shall be determined by the Agent under this clause (a)
from time to time, based on the Leverage Ratio as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section
9.3.  Any adjustment to the Applicable Margin shall be effective (i) in the case
of a Compliance Certificate delivered in connection with quarterly financial
statements of the Parent delivered pursuant to Section 9.3., as of the date 50
days following the end of the last day of the applicable fiscal period covered
by such Compliance Certificate, and (ii) in the case of a Compliance Certificate
delivered in connection with annual financial statements of the Parent delivered
pursuant to Section 9.3., as of the date 95 days following the end of the last
day of the applicable fiscal period covered by such Compliance Certificate.  If
the Borrower shall fail to deliver a Compliance Certificate within the time
period required under Section 9.3., the Applicable Margin shall be determined
based on Level 5 until the Borrower delivers the required Compliance
Certificate, in which case the Applicable Margin shall be determined as provided
above effective as of the date of delivery of such Compliance Certificate.  If
the Borrower shall deliver a Compliance Certificate which is subsequently
determined to be incorrect and, if correct when delivered, would have resulted
in a higher Applicable Margin, Borrower shall pay to the Agent, within five (5)
days after demand, any additional interest that would have accrued and been
payable on any Loans using such higher Applicable Margin during the period that
such lower Applicable Margin was applied incorrectly.
 
(b)           From and after the time that Administrative Agent receives written
notice from Parent or Borrower that Parent or Borrower has first obtained an
Investment Grade Rating from a Rating Agency, “Applicable Margin” shall mean, as
of any date of determination, a percentage per annum determined by reference to
the Credit Rating Level as set forth below (provided that any interest accrued
prior to receipt of such notice that is payable at the Applicable Margin
determined by reference to the Leverage Ratio shall be payable as provided in
Section 2.4.):
 
 
 
 

--------------------------------------------------------------------------------

 
 
Pricing
Level
 
Credit Rating Level
Applicable Margin for LIBOR
Rate Loans
Applicable Margin for
Base Rate Loans
1
Credit Rating Level 1
1.05%
0.05%
2
Credit Rating Level 2
1.15%
0.15%
3
Credit Rating Level 3
1.30%
0.30%
4
Credit Rating Level 4
1.65%
0.65%
5
Credit Rating Level 5
2.05%
1.05%



The Applicable Margin for each Base Rate Loan shall be determined by reference
to the Credit Rating Level in effect from time to time, and the Applicable
Margin for any Interest Period for all LIBOR Loans comprising part of the same
LIBOR tranche shall be determined by reference to the Credit Rating Level in
effect on the first day of such Interest Period; provided, however, that no
change in the Applicable Margin resulting from the application of the Credit
Rating Levels or a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Administrative Agent
receives written notice of the application or change of the Credit Rating Levels
pursuant to Section 9.4.(o) or receives written notice from the applicable
Rating Agency of the application or a change in such Credit Rating Level, or
otherwise confirms such application or change through information made publicly
available by such Rating Agency.  From and after the first time that the
Applicable Margin is based on Parent’s or Borrower’s Investment Grade Rating,
the Applicable Margin shall no longer be calculated by reference to the Leverage
Ratio.
 
“Borrowing Base” as of any date, the lesser of (a) an amount equal to sixty-two
and one-half percent (62.5%) of the then-current Unencumbered Pool Value, and
(b) the maximum principal amount of debt which would not cause the Borrowing
Base Debt Service Coverage Ratio to be less than 1.40 to 1.  The Borrowing Base
shall equal $0 if at any time (i) there are fewer than fifteen (15) Eligible
Unencumbered Pool Properties or (ii) the Unencumbered Pool Value is less than
$320,000,000.
 
“Termination Date” means August 21, 2018 or such later date to which the
Termination Date may be extended pursuant to Section 2.12.
 
“Term Loan” means an individual term loan or the aggregate term loans, as the
case may be, in the maximum principal amount of $230,000,000.00 made by the
Lenders hereunder pursuant to Section 2.1, as such maximum principal amount may
be increased pursuant to Section 2.11.
 
(c) By inserting the following new definitions in Section 1.1. of the Credit
Agreement, in appropriate alphabetical order:
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Credit Rating” means, as of any date of determination, the highest of the
credit ratings (or their equivalents) then assigned to Parent’s or Borrower’s
long-term senior unsecured non-credit enhanced debt by any of the Rating
Agencies.  A credit rating of BBB- from S&P is equivalent to a credit rating of
Baa3 from Moody’s and vice versa.  A credit rating of BBB from S&P is equivalent
to a credit rating of Baa2 from Moody’s and vice versa.  It is the intention of
the parties that if Parent or Borrower only has one credit rating in effect from
a Rating Agency, then such rating shall apply.  If Parent or Borrower shall have
obtained a credit rating from both of the Rating Agencies, the highest of the
credit ratings shall control.  If Parent or Borrower shall have obtained a
credit rating from one or more of the Rating Agencies and shall thereafter lose
such credit rating (whether as a result of a withdrawal, suspension, election to
not obtain a rating, or otherwise) from all of the Rating Agencies that have
provided a credit rating, the Parent or Borrower shall be deemed for the
purposes hereof not to have a credit rating.  If at any time both of the Rating
Agencies or any Rating Agency which has issued a credit rating of Parent or
Borrower shall no longer perform the functions of a securities rating agency,
then the Borrower and the Administrative Agent shall promptly negotiate in good
faith to agree upon a substitute rating agency or agencies (and to correlate the
system of ratings of each such substitute rating agency with that of the rating
agency being replaced) and, pending such amendment, (i) in the case of a
cessation of the functions of the Rating Agencies that have provided a credit
rating, the Applicable Rate shall be determined by reference to the rating most
recently in effect prior to such cessation and (ii) in the case of a cessation
of function of one Rating Agency and not another Rating Agency that has provided
a credit rating, the Credit Rating of the other of the Rating Agencies shall
continue to apply.
 
“Credit Rating Level” means one of the following five pricing levels, as
applicable, and provided that, from and after the time that Administrative Agent
receives written notice that Parent or Borrower has first obtained an Investment
Grade Rating from at least one of the Rating Agencies, during any period that
the Parent has no Credit Rating Level, Credit Rating Level 5 shall be the
applicable Credit Rating Level:
 
“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or A3 by
Moody’s;
 
“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1
by Moody’s and Credit Rating Level 1 is not applicable;
 
“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Baa2
by Moody’s and Credit Rating Levels 1 and 2 are not applicable;
 
“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or Baa3
by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable; and
 
“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Baa3 by Moody’s or
there is no Credit Rating.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Extension Request” has the meaning set forth in Section 2.12.
 
“Investment Grade Rating” means a Credit Rating of BBB- or better by S&P or Baa3
or better by Moody’s.
 
“Rating Agencies” means S&P and Moody’s, collectively, and “Rating Agency” means
S&P or Moody’s.
 
(d) By deleting in its entirety Section 2.7.(a) of the Credit Agreement, and
inserting in lieu thereof the following:
 
“(a)           Optional.  The Borrower shall have the right, at its election, to
prepay the outstanding amount of the applicable Loans, as a whole or in part,
without a prepayment premium or penalty; provided, that if any full or partial
prepayment of the outstanding amount of any LIBOR Loan is made other than on the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts required to compensate the Lenders for
any losses, costs or expenses which may reasonably be incurred as a result of
such prepayment.  The Borrower shall give the Agent, no later than 10:00 a.m.,
Cleveland time, at least five (5) Business Days’ prior written notice of any
prepayment pursuant to this Section 2.7., in each case specifying the proposed
date of payment of the Loan and the principal amount to be paid.”
 
(e) By deleting in its entirety the number “$125,000,000” appearing in the fifth
(5th) line of Section 2.11. of the Credit Agreement, and inserting in lieu
thereof the number “$300,000,000”.
 
(f) By inserting the following as Section 2.12. of the Credit Agreement:
 
“Section 2.12.                                Extension of Termination Date.
 
The Borrower shall have the right, exercisable one time, to extend the
Termination Date to February 21, 2019.  The Borrower may exercise such right
only by executing and delivering to the Agent at least 90 days prior to the
current Termination Date, a written request for such extension (an “Extension
Request”).  The Agent shall forward to each Lender a copy of the Extension
Request delivered to the Agent promptly upon receipt thereof.  Subject to
satisfaction of the following conditions, the Termination Date shall be extended
as provided above:  (a) at the time of such notice, immediately prior to such
extension and immediately after giving effect thereto, (i) no Default or Event
of Default shall exist and (ii) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
on and as of the date of such extension with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents and (b) the Borrower shall have paid the
Fees payable under Section 3.6.(b).”
 
 
 
 

--------------------------------------------------------------------------------

 
 
(g) By deleting in its entirety Section 3.6. of the Credit Agreement and
inserting in lieu thereof the following:
 
“Section 3.6.                      Fees.
 
(a)           The Borrower agrees to pay the administrative and other fees of
the Agent and the Arrangers as may be agreed to in writing by the Borrower, the
Agent and the Arrangers from time to time.
 
(b)           If the Borrower exercises its right to extend the Termination Date
in accordance with Section 2.12., the Borrower agrees to pay to the Agent for
the account of each Lender a fee equal to fifty hundredths of one percent
(0.50%) of the amount of such Lender’s outstanding Loans at the time of such
extension.  Such fee shall be due and payable in full on the date the Agent
receives the Extension Request pursuant to such Section.”
 
(h) By deleting in its entirety Section 8.15. of the Credit Agreement;
 
(i) By deleting the word “and” appearing at the end of Section 9.4.(n) of the
Credit Agreement, by renumbering Section 9.4.(o) of the Credit Agreement as
Section 9.4.(p), and inserting the following as Section 9.4.(o) of the Credit
Agreement:
 
“(o)           Credit Rating.  Promptly upon becoming aware thereof, notice of a
change in the Credit Rating given by a Rating Agency or any announcement that
any rating is “under review” or that such rating has been placed on a watch list
or that any similar action has been taken by a Rating Agency; and”
 
(j) By inserting the words “(other than pursuant to an extension of the
Termination Date pursuant to Section 2.12.)” after the words “or portions
thereof owing to such Lender” in clause (ii) of the proviso in the fourth
sentence of Section 13.5.(c) of the Credit Agreement.
 
(k) By deleting in its entirety Section 13.6.(b)(iv) of the Credit Agreement and
inserting in lieu thereof the following:
 
“(iv)           modify the definition of the term “Termination Date” (except as
provided in Section 2.12.) or otherwise postpone any date fixed for any payment
of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due)(which action shall be deemed
only to affect those Lenders the Termination Date of whose Commitments or other
such date for payment are postponed or extended);”
 
 
 
 

--------------------------------------------------------------------------------

 
 
3. Commitments.
 
(a) Borrower and Guarantors hereby acknowledge and agree that as of the
effective date of this Amendment and following satisfaction of all conditions
thereto as provided herein, the amount of each Lender’s Commitment shall be the
amount set forth on Schedule 2 attached hereto.  In connection with this
Amendment, each of JPMorgan Chase Bank, N.A., U.S. Bank National Association,
Regions Bank, SunTrust Bank, and Fifth Third Bank, an Ohio banking corporation
(each individually a “New Lender” and collectively, the “New Lenders”) shall be
issued a Note in the principal face amount of its Commitment, which will be a
“Note” under the Credit Agreement, and each New Lender shall be a Lender under
the Credit Agreement.
 
(b) By its signature below, each New Lender, subject to the terms and conditions
hereof, hereby agrees to perform all obligations with respect to its respective
Commitment as if such New Lender were an original Lender under and signatory to
the Credit Agreement having a Commitment, as set forth above, equal to its
respective Commitment, which obligations shall include, but shall not be limited
to, the obligation to make Loans to the Borrower with respect to its Commitment
as of the effective date of this Amendment, and the obligation to indemnify the
Agent as provided in the Credit Agreement.  Each New Lender makes and confirms
to the Agent and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XII of the Credit Agreement.  Without
limiting the foregoing, each New Lender (a) represents and warrants that (i) it
is legally authorized to enter into this Amendment, (ii) it is an “accredited
investor” (as such term is used in Regulation D of the Securities Act),
(b) confirms it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant thereto and
such other documents and information (including without limitation the Loan
Documents) as it has deemed appropriate to make its own credit analysis and
decision to become a party to and be bound by the Credit Agreement, (c) appoints
and authorizes the Agent to take such action as contractual representative on
its behalf and to exercise such powers under the Loan Documents as are delegated
to the Agent by the terms thereof together with such powers as are reasonably
incidental thereto; and (d) agrees that it hereby becomes a party to and shall
be bound by the Credit Agreement and the other Loan Documents to which the other
Lenders are a party and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Lender.  Each of the
Lenders, including the New Lenders, acknowledges and confirms that its address
for its lending office is as set forth on Schedule 2 attached hereto.  Not in
limitation of the foregoing, each New Lender acknowledges and agrees that the
Agent and the other Lenders are making no representations or warranties with
respect to, and each New Lender hereby releases and discharges the Agent and the
other Lenders for any responsibility or liability for:  (i) the present or
future solvency or financial condition of the Borrower, any Subsidiary or any
other Loan Party, (ii) any representations, warranties, statements or
information made or furnished by the Borrower, any Subsidiary or any other Loan
Party in connection with the Credit Agreement or otherwise, (iii) the validity,
efficacy, sufficiency, or enforceability of the Credit Agreement, any other Loan
Document or any other document or instrument executed in connection therewith,
or the collectability of the Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations under the Notes or the Credit Agreement and (v) the performance or
failure to perform by the Borrower or any other Loan Party of any obligation
under the Credit Agreement or any other Loan Document to which it is a
party.  Further, each New Lender acknowledges that it has, independently and
without reliance upon the Agent, or on any affiliate or subsidiary thereof, or
any of the other Lenders and based on the financial statements supplied by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to become a Lender under the Credit
Agreement.  Each New Lender also acknowledges that it will, independently and
without reliance upon the Agent or any of the other Lenders and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Loan Documents or pursuant to any other
obligation.  Except as expressly provided in the Credit Agreement, the Agent
shall have no duty or responsibility whatsoever, either initially or on a
continuing basis, to provide each New Lender with any credit or other
information with respect to the Borrower or any other Loan Party or to notify
each New Lender of any Default or Event of Default.  No New Lender has relied on
the Agent as to any legal or factual matter in connection herewith or in
connection with the transactions contemplated hereunder or thereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4. References to Credit Agreement.  All references in the Loan Documents to the
Credit Agreement shall be deemed a reference to the Credit Agreement, as
modified and amended herein.
 
5. Acknowledgment of Borrower and Guarantors.  Borrower and Guarantors hereby
acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantors, as applicable,
enforceable against Borrower and Guarantors in accordance with their respective
terms (except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the effect of general principles of
equity), and that the execution and delivery of this Amendment does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or any Guarantor’s obligations under the Loan
Documents.
 
6. Representations and Warranties.  Borrower and Guarantors represent and
warrant to Agent and the Lenders as follows:
 
(a) Authorization.  The execution, delivery and performance of this Amendment
and any agreements executed and delivered in connection herewith and the
transactions contemplated hereby and thereby (i) are within the authority of
Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and Guarantors, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which any of the Borrower or Guarantors is
subject or any judgment, order, writ, injunction, license or permit applicable
to any of the Borrower or Guarantors, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement or certificate,
certificate of formation, operating agreement, articles of incorporation or
other charter documents or bylaws of, or any mortgage, indenture, agreement,
contract or other instrument binding upon, any of the Borrower or Guarantors or
any of their respective properties or to which any of the Borrower or Guarantors
is subject, and (v) do not and will not result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of any
of the Borrower or Guarantors.
 
(b) Enforceability.  The execution and delivery of this Amendment and any
agreements executed and delivered in connection herewith are valid and legally
binding obligations of Borrower and Guarantors enforceable in accordance with
the respective terms and provisions hereof and thereof, except as enforceability
is limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Approvals.  The execution, delivery and performance of this Amendment and
any agreements executed and delivered in connection herewith and the
transactions contemplated hereby and thereby do not require the approval or
consent of any Person or the authorization, consent, approval of or any license
or permit issued by, or any filing or registration with, or the giving of any
notice to, any court, department, board, commission or other governmental agency
or authority other than those already obtained and any disclosure filings with
the SEC as may be required with respect to this Amendment.
 
(d) Reaffirmation.  Borrower and Guarantors reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower and
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.
 
7. No Default.  By execution hereof, the Borrower and Guarantors certify that as
of the date of this Amendment and immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
 
8. Waiver of Claims.  Borrower and Guarantors acknowledge, represent and agree
that none of such Persons has any defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever arising on or before the date
hereof with respect to the Loan Documents, the administration or funding of the
Loan or with respect to any acts or omissions of Agent or any Lender, or any
past or present officers, agents or employees of Agent or any Lender pursuant to
or relating to the Loan Documents, and each of such Persons does hereby
expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action arising on or before the date hereof,
if any.
 
9. Ratification.  Except as hereinabove set forth, all terms, covenants and
provisions of the Credit Agreement remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents as modified and amended herein.  Guarantors hereby consent to the
terms of this Amendment.  Nothing in this Amendment or any other document
delivered in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents.
 
10. Effective Date.  This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon satisfaction of the following conditions:
 
(a) the execution and delivery of this Amendment by Borrower, Guarantors, Agent
and all of the Lenders;
 
(b) An opinion of counsel to the Borrower and the Guarantors addressed to the
Agent and the Lenders covering such matters as the Agent may reasonably request;
 
(c) A Note duly executed by the Borrower in favor of each New Lender in the
amount set forth next to such Lender's name on Schedule 2 attached hereto;
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Evidence that the Borrower shall have paid all fees due and payable with
respect to this Amendment; and
 
(e) Such other resolutions, certificates, documents, instruments and agreements
as the Agent may reasonably request.
 
The Borrower will pay the reasonable fees and expenses of Agent in connection
with this Amendment in accordance with Section 13.2. of the Credit
Agreement.  All interest and fees accrued prior to the date of this Amendment
under provisions of the Credit Agreement modified by this Amendment shall remain
payable at the due dates set forth in the Credit Agreement.
 
11. Amendment as Loan Document.  This Amendment shall constitute a Loan
Document.
 
12. Counterparts.  This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
 
13. MISCELLANEOUS.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
 
BORROWER:
 
KITE REALTY GROUP, L.P., a Delaware limited partnership
 
 
By:
Kite Realty Group Trust, its sole General Partner

 
By:  /s/ Daniel R.
Sink                                                                                   
Daniel R. Sink, Executive Vice President and Chief Financial Officer
 


 
REIT:
 
KITE REALTY GROUP TRUST
 
By:                 /s/ Daniel R.
Sink                                                                               
Name:            Daniel R. Sink
Title:              Executive Vice President and Chief Financial Officer
 


 
SUBSIDIARY GUARANTORS:


EACH GUARANTOR WHICH IS A SUBSIDIARY AS LISTED ON SCHEDULE 1
 
 
By:
Kite Realty Group, L.P., the sole member of each such Guarantor

 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                                 
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
[Signatures Continued On Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 

KRG COURTHOUSE SHADOWS, LLC
 
 
By:
KRG Courthouse Shadows I, LLC, its sole member

 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
 
By:
/s/ Daniel R. Sink

 
Name:
Daniel R. Sink

 
Title:
Executive Vice President and Chief Financial Officer



 
CORNER ASSOCIATES, LP
 
 
By:
KRG Corner Associates, LLC, its sole general partner

 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:              /s/ Daniel R.
Sink                                                   
Name:         Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
KITE REALTY EDDY STREET LAND, LLC
 
By:           Kite Realty Holding, LLC, its sole member


By:           Kite Realty Group, L.P., its sole member


 
By:
Kite Realty Group Trust, its sole general partner



By:          /s/ Daniel R.
Sink                                                      
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
[Signatures Continued On Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 

KITE REALTY NEW HILL PLACE, LLC
KITE REALTY PEAKWAY AT 55, LLC
 
By:           Kite Realty Development, LLC, their sole member
 
By:           Kite Realty Holding, LLC, its sole member
 
 
By:
Kite Realty Group, L.P., its sole member

 
 
By:
Kite Realty Group Trust, its sole general partner



By:          /s/ Daniel R. Sink                                            
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 


 
KRG CEDAR HILL VILLAGE, LP
KRG PIPELINE POINTE, LP
KRG SUNLAND II, LP


By:           KRG Texas, LLC, their sole general partner


By:           KRG Capital, LLC, its sole member


By:           Kite Realty Group, L.P., its sole member


 
By:
Kite Realty Group Trust, its sole general partner



By:          /s/ Daniel R. Sink                                            
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
[Signatures Continued On Next Page]
 


 



 
 
 

--------------------------------------------------------------------------------

 

KRG MARKET STREET VILLAGE, LP
 
By:           KRG Market Street Village I, LLC, its sole general partner
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:              /s/ Daniel R.
Sink                                                  
Name:         Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
KRG SAN ANTONIO, LP
 
By:           Kite San Antonio, LLC, its sole general partner
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                      
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
KRG EAGLE CREEK III, LLC
 
KRG PANOLA II, LLC
 
By:           KRG Capital, LLC, their sole member
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                      
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



[Signatures Continued On Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 

KRG CEDAR HILL PLAZA, LP


 
By:
KRG CHP Management, LLC, its sole general partner

 
By:        /s/ Daniel R.
Sink                                                                             
Name:   Daniel R. Sink
Title:     Executive Vice President and Chief Financial Officer




 
KRG CREC/KS PEMBROKE PINES, LLC
 
By:           KRG Pembroke Pines, LLC, its sole member
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                      
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



[Signatures Continued On Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 





KRG PLAZA GREEN, LLC
 
By:           Kite McCarty State, LLC, its member
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                      
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
By:           Preston Commons, LLP, its member
 
By:           Kite Realty Group, L.P., its managing partner
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                      
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



[Signatures Continued On Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 

KRG WOODRUFF GREENVILLE, LLC
 
By:           Kite McCarty State, LLC, its member
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
.Sink                                                      
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
By:           Kite Pen, LLC, its member
 
By:           Kite Realty Group, L.P., its sole member
 
 
By:
Kite Realty Group Trust, its sole general partner

 
By:          /s/ Daniel R.
Sink                                                      
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer



 
[Signatures Continued On Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 

KRG COOL SPRINGS, LLC
 
By:           KRG CREC/KS Pembroke Pines, LLC, its sole member
 
By:           KRG Pembroke Pines, LLC, its sole member
 
By:           Kite Realty Group, L.P., its sole member
 
By:           Kite Realty Group Trust, its sole general partner
 
By:          /s/ Daniel R.
Sink                                                      
Name:     Daniel R. Sink
 
Title:
Executive Vice President and Chief Financial Officer









[Signatures Continued On Next Page]
 


 



 
 
 

--------------------------------------------------------------------------------

 

LENDERS:
 
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, and as a Lender
 
By:           /s/ James
Komperda                                                                          
 
Name:      James
Komperda                                                                               
 
Title:      
Vice President                                                                               
 


 
[Signatures Continued On Next Page]
 

 
 
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender
 
By:      /s/ Winita
Lau                                                                               
 
Name:  Winita Lau
 
Title:    Vice President
 


 
[Signatures Continued On Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 





THE HUNTINGTON NATIONAL BANK
 
By:       /s/ Scott
Childs                                                                              
 
Name:  Scott Childs
 
Title:    Senior Vice President
 


 
[Signatures Continued On Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, N.A. (f/k/a Raymond James Bank, FSB)
 
By:       /s/ Alexander L.
Rody                                                                              
 
Name:  Alexander L. Rody
 
Title:   Senior Vice President
 


 
[Signatures Continued On Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Documentation Agent and as a Lender
 
By:        /s/ Elizabeth
Johnson                                                                              
 
Name:   Elizabeth Johnson
 
Title:     Authorized Signer
 


 
[Signatures Continued On Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION as Documentation Agent and as a Lender
 
By:        /s/ Renee
Lewis                                                                             
 
Name:  Renee Lewis
 
Title:    Senior Vice President
 


 
[Signatures Continued On Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 

               BANK OF AMERICA, N.A., as Documentation Agent and as a Lender
 
By:        /s/ Anne
Kruer                                                                             
 
Name:   Anne Kruer
 
Title:     Vice President
 


 
[Signatures Continued On Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 

REGIONS BANK
 
By:        /s/ Kerri L.
Raines                                                                             
 
Name:   Kerri L. Raines
 
Title:     Vice President
 


 
[Signatures Continued On Next Page]
 


 



 
 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK
 
By:        /s/ Daniel J.
Reddy                                                                              
 
Name:   Daniel J. Reddy
 
Title:     Senior Vice President
 


 
[Signatures Continued On Next Page]
 


 



 
 
 

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, an Ohio banking corporation
 
By:        /s/ Michael
Perillo                                                                             
 
Name:   Michael Perillo
 
Title:     Officer
 


 


 


 


 



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 

 
Name of Subsidiary
State of Formation
1. 
82 & Otty, LLC
Indiana
2. 
Brentwood Land Partners, LLC
Indiana
3. 
Eagle Plaza II, LLC
Indiana
4. 
Glendale Centre, L.L.C.
Indiana
5. 
Kite Eagle Creek, LLC
Indiana
6. 
Kite Greyhound III, LLC
Indiana
7. 
Kite Greyhound, LLC
Indiana
8. 
Kite King’s Lake, LLC
Indiana
9. 
Kite New Jersey, LLC
Delaware
10. 
Kite Washington Parking, LLC
Indiana
11. 
Kite West 86th Street II, LLC
Indiana
12. 
KRG Bolton Plaza, LLC
Indiana
13. 
KRG Castleton Crossing, LLC
Indiana
14. 
KRG College I, LLC
Indiana
15. 
KRG College, LLC
Indiana
16. 
KRG Cool Creek Outlots, LLC
Indiana
17. 
KRG Cove Center, LLC
Indiana
18. 
KRG Eagle Creek IV, LLC
Indiana
19. 
KRG Eastwood, LLC
Indiana
20. 
KRG Eddy Street FS Hotel, LLC
Indiana
21. 
KRG Estero, LLC
Indiana
22. 
KRG Fox Lake Crossing, LLC
Delaware
23. 
KRG Gainesville, LLC
Indiana
24. 
KRG ISS LH OUTLOT, LLC
Indiana
25. 
KRG Lithia, LLC
Indiana
26. 
KRG New Hill Place, LLC
Indiana
27. 
KRG Oleander, LLC
Indiana
28. 
KRG Peakway at 55, LLC
Indiana
29. 
KRG Rivers Edge, LLC
Indiana
30. 
KRG Rivers Edge II, LLC
Indiana
31. 
KRG Vero, LLC
Indiana
32. 
KRG Waterford Lakes, LLC
Indiana
33. 
Noblesville Partners, LLC
Indiana










 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
LENDERS AND COMMITMENTS
 
 
Name and Address
 
Commitment
KeyBank National Association
1200 Abernathy Road, Suite 1550
Atlanta, Georgia  30328
Attention:  James Komperda
Telephone:  770-510-2160
Facsimile:  770-510-2195
 
$30,000,000.00
Wells Fargo Bank, National Association
123 North Wacker Drive, Suite 1900
Chicago, Illinois  60606
Attn:  Gail L. Duran
Telephone:  (312) 345-1923
Telecopy:  (312) 782-0969
 
$30,000,000.00
JPMorgan Chase Bank, N.A.
10 S. Dearborn IL1-0958
Chicago, Illinois 60603
Attn: Elizabeth Johnson
Telephone: (312) 325-5008
Telecopy: (312) 325-5174
 
$25,000,000.00
U.S. Bank National Association
209 South LaSalle Street, Suite 210
Chicago, Illinois 60604
Attn: Renee Lewis
Telephone: (312) 325-8877
Telecopy: (312) 325-8852
 
$25,000,000.00
Bank of America, N.A.
30 S. Meridian Street, Suite 800
Indianapolis, Indiana 46204
Attn: Anne Kruer
Telephone: (317) 612-6644
Telecopy: (317) 612-6643
 
$25,000,000.00

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 Name and Address  Commitment
Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, Florida 33716
Attn:  James Armstrong
Telephone:  (727) 567-7919
Telecopy:  (866) 205-1396
 
$20,000,000.00
Regions Bank
6805 Morrison Blvd., Suite 210
Charlotte, North Carolina
Attn: Kerri Raines
Telephone: (704) 362-3564
Telecopy: (704) 362-3594
 
$20,000,000.00
SunTrust Bank
8330 Boone Blvd., 8th Floor
Vienna, Virginia 22182
Attn: Daniel J. Reddy
Telephone: (646) 632-3701
Telecopy: (703) 442-1570
 
$20,000,000.00
Fifth Third Bank
222 S. Riverside Plaza, 30th Floor
Chicago, Illinois 60606
Attn: Michael Perillo
Telephone: (312) 704-6829
Telecopy: (312) 704-7364
 
$20,000,000.00
The Huntington National Bank
200 Public Square, CM-17
Cleveland, Ohio  44114
Attn:  Scott Childs
Telephone:  (216) 515-6529
Telecopy:    (877) 824-9123
 
$15,000,000.00
TOTAL
$230,000,000.00



 
 